In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00111-CV




        IN THE INTEREST OF B.L.B., A CHILD




         On Appeal from the 62nd District Court
                 Delta County, Texas
                Trial Court No. 11447




      Before Morriss, C.J., Stevens and van Cleef, JJ.
       Memorandum Opinion by Justice van Cleef
                                MEMORANDUM OPINION

        Kara Cerasuolo filed a timely notice of appeal on November 15, 2021. The clerk’s

record was filed on March 15, 2022, and the reporter’s record was filed on March 24, 2022. The

original deadline for Cerasuolo’s appellate brief was April 25, 2022. When neither a brief nor a

motion to extend time for filing same was received by May 11, 2022, this Court advised

Cerasuolo by letter that the brief was late. We also extended the deadline for filing the brief to

May 26, 2022. We warned Cerasuolo that the failure to file a brief by the May 26, 2022,

deadline would subject this appeal to dismissal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b), (c).

        Cerasuolo has not filed her brief in compliance with this Court’s deadline. Having

received no brief from appellant, Cerasuolo’s appeal is ripe for dismissal for want of prosecution.

Consequently, pursuant to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we

dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                              Charles van Cleef
                                              Justice

Date Submitted:         June 9, 2022
Date Decided:           June 10, 2022




                                                 2